

115 HR 3584 IH: To amend the Internal Revenue Code of 1986 to extend certain credits against tax related to empowerment zones.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3584IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Espaillat (for himself, Mr. Serrano, Ms. Velázquez, Mr. Rogers of Kentucky, and Ms. Norton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend certain credits against tax related to
			 empowerment zones.
	
		1.Extension of certain empowerment zone tax incentives
 (a)In generalSection 1391(d)(1)(A)(i) of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2020. (b)Qualified zone academy bonds limitationSection 54E of the Internal Revenue Code of 1986 is amended by striking and before $400,000,000 for 2011 and inserting , and $400,000,000 for 2018, 2019, and 2020.
 (c)Treatment of Certain Termination Dates Specified in NominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary's designee) may provide.
 (d)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2016.
			